DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 have been examined in this application. This communication is a Non-Final Rejection in response to the Application and Preliminary Amendment filed on May 24, 2021. Claims 12-20 stand canceled.
Claim Objections
Claims 3, 4 & 10 are objected to because of the following informalities:
Claim 3 appears to have a typographical/grammatical error in line 3 “a vibration trucks”. Appropriate correction is required. 
Claim 4 appears to recite “applied” and “directing” (in parent Claim 1, step c) interchangeably, with regard to the electromagnetic radiation. Consistency in terminology is required to improve clarity of the claim. 
Claim 10 recites “the resonant frequency of the formation”. Replacement of this limitation with -a resonant frequency of the formation- is suggested. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the electromagnetic radiation” in step c, which lacks sufficient antecedent basis. Appropriate correction and/or clarification is required. Claims 2-11 are also rejected for being dependent on Claim 1. 
Claims 8 & 9 each recite the limitation “the frequency of the mechanical stimulation”. It is unclear whether “the frequency” refers to the testing frequency or target frequency. 
Further, the term “optimize” in Claim 8 is a relative term which renders the claim indefinite. The term “optimize” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “optimize” renders the scope of the claim indefinite as it is unclear as to the vibration required to be considered optimized. 
Appropriate correction and/or clarification is required. The claims have been examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 & 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 6,328,102), in view of Itskovich et al. (US 2011/0025335), ‘335 hereinafter.
With respect to Claim 1, Dean discloses a method in a subsurface formation (Dean: Col. 2, Ln. 11-63), comprising: a) determining a target frequency of the formation, wherein the step of determining the target frequency of the formation comprises: obtaining a sample of the formation; applying mechanical stimulation energy toward the sample at a testing frequency; determining if the testing frequency is one or more of the desired frequencies of the sample, including optimal and/or resonant frequencies; altering the testing frequency if not at a desired frequency; repeating these steps until the desired frequencies are determined; and recording as the target frequency the testing frequency when the sample is at a desired frequency, including one or more resonant frequencies (Dean: Col. 2, Ln. 64 through Col. 3, Ln. 51; Col. 7, Ln. 15-56); b) mechanically stimulating the formation at the target frequency to induce mechanical stress in the formation; and c) directing electromagnetic radiation at an electromagnetic frequency towards the formation while or after mechanically stimulating the formation at the target frequency (Dean: Col. 2, Ln. 34 through Col. 3, Ln. 51; Col. 7, Ln. 57 through Col. 8, Ln. 7).
The reference, however, fails to explicitly disclose the step of determining the target frequency as comprising measuring, determining, altering, repeating and recording with respect to the minimum impedance of the sample as instantly claimed.
‘335 teaches applications and measurements in well environments therein, wherein it is taught that minimum/close to zero impedance corresponds to a frequency at or close to resonance (‘335: Sections [0011] & [0013]). It is further noted that the instant specification [24] & Figure 2 also describe this relationship between resonant frequency and minimum impedance for a piezoelectric medium (such as disclosed in Dean Col. 4, Ln. 40 through Col. 8, Ln. 35). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dean with the aforementioned teachings of ‘335 to determine the target frequency by measuring, determining, altering, repeating and recording a known corresponding property to resonant frequency, i.e. the minimum impedance as instantly claimed, in order to yield predictable results in the treatment of the subsurface formation. (‘335: Sections [0011] & [0013]).
With respect to Claim 4, the combined references of Dean & ‘335 teach the method as provided above with respect to Claim 1. Dean further teaches wherein the magnitude of the frequency affects the penetration of the electromagnetic radiation into the formation, and also discusses penetration with respect to the distance from the surface, which is considered to encompass depth penetration (Dean: Col. 8, Ln. 19-35). Dean further teaches monitoring the process with sensors to optimize the process (Dean: Col. 3, Ln. 40-51; Col. 10, Ln. 56 through Col. 12, Ln. 63). As such, although the reference fails to explicitly disclose measuring depth penetration with sensors in the step as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use sensors to monitor/measure known parameters in the process, such as depth penetration of the electromagnetic radiation, in order to optimize hydrocarbon recovery and/or yield predictable results in the treatment of the subsurface formation.
With respect to Claim 5, the combined references of Dean & ‘335 teach the method as provided above with respect to Claim 1. Dean further teaches adjusting the frequency on the energy sources employed in the process to increase and optimize vibration and/or flow of the target substance from the formation (Dean: Col. 3, Ln. 40-51; Col. 10, Ln. 56 through Col. 12, Ln. 63); and also teaches electromagnetic energy as an energy source (Dean: Col. 2, Ln. 34 through Col. 3, Ln. 51). As such, although the reference fails to explicitly disclose wherein the electromagnetic frequency is different as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjust the frequency as desired on any energy source employed, such as the electromagnetic radiation, in order to increase and optimize vibration and/or flow of the target substance from the formation.
With respect to Claim 6, the combined references of Dean & ‘335 teach the method as provided above with respect to Claim 1. Dean further discloses “…further including a step of lifting hydrocarbons above the subsurface formation with artificial lift or gas lift, for further processing.” (Dean: Col. 10, Ln. 56 through Col. 12, Ln. 63).
With respect to Claim 7, the combined references of Dean & ‘335 teach the method as provided above with respect to Claim 1. Dean further discloses “…further including a step of water flooding to direct a flow of hydrocarbons within the formation.” (Dean: Col. 10, Ln. 56 through Col. 12, Ln. 63).
With respect to Claim 8, the combined references of Dean & ‘335 teach the method as provided above with respect to Claim 1. Dean further discloses “…further including, after step c), a step of adjusting the frequency of the mechanical stimulation or the electromagnetic frequency so as to optimize vibration that is induced in the formation” (Dean: Col. 3, Ln. 40-51; Col. 10, Ln. 56 through Col. 12, Ln. 63).
With respect to Claim 9, the combined references of Dean & ‘335 teach the method as provided above with respect to Claim 1. Dean further discloses “…further including, after step c), a step of adjusting the frequency of the mechanical stimulation or the electromagnetic frequency so as to increase a flow of hydrocarbons from the formation compared to prior to the adjustment” (Dean: Col. 3, Ln. 40-51; Col. 10, Ln. 56 through Col. 12, Ln. 63).
With respect to Claim 10, the combined references of Dean & ‘335 teach the method as provided above with respect to Claim 1. Dean further discloses “…wherein one of the target frequency of the mechanical stimulation and the electromagnetic frequency is the resonant frequency of the formation” (Dean: Col. 2, Ln. 34 through Col. 3, Ln. 51; Col. 7, Ln. 15 through Col. 8, Ln. 7). 
Claims 2 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 6,328,102), in view of Itskovich et al. (US 2011/0025335), ‘335 hereinafter, further in view of Barron et al. (US 2009/0288820).
With respect to Claim 2, the combined references of Dean & ‘335 teach the method as provided above with respect to Claim 1. Dean further teaches wherein the medium is piezoelectric and includes silica (Dean: Col. 1, Ln. 25 through Col. 3, Ln. 60; Col. 4, Ln. 40 through Col. 8, Ln. 35). The reference, however, fails to disclose the method steps with respect to proppant in proppant-containing fractures as instantly claimed. 
Barron teaches methods in subterranean formations employing electromagnetic radiation and/or mechanical energy therein, wherein such energy is applied to proppant which is taught to be piezoelectric; and include silica (Barron: Sections [0002], [0008]-[0018], [0032], [0033] & [0042]). As such, before the effective filing date of the claimed invention, there had been a recognized need in the art for employing mechanical and electromagnetic energy in well operations, and a finite number of identified, predictable solutions including application of the energy to piezoelectric medium, such as to the formation and to proppants including silica as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Dean, ‘335 and Barron, one of ordinary skill in the art could have pursued employing the method steps with respect to proppant in proppant-containing fractures as instantly claimed with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 11, the combined references of Dean & ‘335 teach the method as provided above with respect to Claim 1. Dean further teaches employing the resonant frequency, and wherein the medium is piezoelectric and includes silica (Dean: Col. 1, Ln. 25 through Col. 3, Ln. 60; Col. 4, Ln. 40 through Col. 8, Ln. 35). The reference, however, fails to disclose the method steps with respect to proppant in proppant-containing fractures as instantly claimed. 
Barron teaches methods in subterranean formations employing electromagnetic radiation and/or mechanical energy therein, wherein such energy is applied to proppant which is taught to be piezoelectric; include silica; and employing resonant frequency (Barron: Sections [0002], [0008]-[0018], [0032], [0033], [0042], [0074] & [0179]). As such, before the effective filing date of the claimed invention, there had been a recognized need in the art for employing mechanical and electromagnetic energy in well operations, and a finite number of identified, predictable solutions including application of the energy at a resonant frequency to piezoelectric medium, such as to the formation and to proppants including silica as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Dean, ‘335 and Barron, one of ordinary skill in the art could have pursued employing the method steps with respect to proppant in proppant-containing fractures as instantly claimed with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 6,328,102), in view of Itskovich et al. (US 2011/0025335), ‘335 hereinafter, further in view of Stork (US 2013/0170317).
With respect to Claim 3, the combined references of Dean & ‘335 teach the method as provided above with respect to Claim 1. Dean further teaches employing various energy sources in the process alone or in combination (Dean: Col. 2, Ln. 34 through Col. 3, Ln. 51); testing with various energy sources (Dean: Col. 3, Ln. 36-40; Col. 7, Ln. 15-56; Col. 9, Ln. 63 through Col. 10, Ln. 5); and employing energy sources such as a vibrational source (Dean: Col. 2, Ln. 53-63; wherein a vibration source is also considered a seismic source). The reference, however, fails to teach step b) comprising a mechanical stimulation source selected from the group as instantly claimed.
Stork teaches energy applications in downhole environments therein, wherein seismic sources are taught to include those selected from the group as instantly claimed (Stork: Sections [0008] & [0055]). 
As such, before the effective filing date of the claimed invention, there had been a recognized need in the art for oil recovery employing energy sources, and a finite number of identified, predictable solutions including optimizing the application of the energy source via iterative testing of a sample and the use of known energy sources as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Dean, ‘335 and Stork, one of ordinary skill in the art could have pursued a mechanical stimulation source selected from the group as instantly claimed in the method steps above with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5, 8-13, 18 & 19 of U.S. Patent No. 10,557,967 (‘967 hereinafter), in view of Dean (US 6,328,102), Itskovich et al. (US 2011/0025335), Barron et al. (US 2009/0288820) and/or  Stork (US 2013/0170317), respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application overlap in scope with those of ‘967 in view of Dean, Itskovich, Barron and/or Stork, respectively, and do not contain any additional limitations that are patentably distinguishable. The instant application discloses a method in a subsurface formation comprising mechanical stimulation and electromagnetic radiation at optimized frequencies which overlaps in scope with ‘967 which discloses a method in a subsurface formation comprising mechanical stimulation and electromagnetic radiation at optimized frequencies. Where the claim(s) of ‘967 do not recite certain combinations of features in a single claim and/or features in distinct claims as instantly recited, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine or separate features into one or more claims in order to yield predictable results in the treatment of subsurface formations. Further, where the claim(s) of ‘967 fail to recite features as instantly recited, such features are considered taught by Dean, Itskovich, Barron and/or Stork, respectively, as set forth above in the rejections. As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified ‘967 with the aforementioned teachings of Dean, Itskovich, Barron and/or Stork, respectively, as instantly recited in order to yield predictable results in the treatment of subsurface formations.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4, 7-9, 11 & 17 of U.S. Patent No. 10,550,680 (‘680 hereinafter), in view of Dean (US 6,328,102), Itskovich et al. (US 2011/0025335), Barron et al. (US 2009/0288820) and/or Stork (US 2013/0170317), respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application overlap in scope with those of ‘680 in view of Dean, Itskovich, Barron and/or Stork and do not contain any additional limitations that are patentably distinguishable. The instant application discloses a method in a subsurface formation comprising mechanical stimulation and electromagnetic radiation at optimized frequencies which overlaps in scope with ‘680 which discloses a method in a subsurface formation comprising mechanical stimulation and electromagnetic radiation at optimized frequencies. Where the claim(s) of ‘680 fail to recite features as instantly recited, such features are considered taught by Dean, Itskovich, Barron and/or Stork, respectively, as set forth above in the rejections. As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified ‘680 with the aforementioned teachings of Dean, Itskovich, Barron and/or Stork, respectively, as instantly recited in order to yield predictable results in the treatment of subsurface formations.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-7 of U.S. Patent No. 11,111,769 (‘769 hereinafter), in view of Dean (US 6,328,102), Itskovich et al. (US 2011/0025335), Barron et al. (US 2009/0288820) and/or  Stork (US 2013/0170317), respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application overlap in scope with those of ‘769 in view of Dean, Itskovich, Barron and/or Stork, respectively, and do not contain any additional limitations that are patentably distinguishable. The instant application discloses a method in a subsurface formation comprising mechanical stimulation and electromagnetic radiation at optimized frequencies which overlaps in scope with ‘769 which discloses a method in a subsurface formation comprising mechanical stimulation and electromagnetic radiation at optimized frequencies. Where the claim(s) of ‘769 do not recite certain combinations of features in a single claim and/or features in distinct claims as instantly recited, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine or separate features into one or more claims in order to yield predictable results in the treatment of subsurface formations. Further, where the claim(s) of ‘769 fail to recite features as instantly recited, such features are considered taught by Dean, Itskovich, Barron and/or Stork, respectively, as set forth above in the rejections. As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified ‘769 with the aforementioned teachings of Dean, Itskovich, Barron and/or Stork, respectively, as instantly recited in order to yield predictable results in the treatment of subsurface formations
Miscellaneous

Applicant’s Remarks and Declaration under 37 CFR 1.132, filed May 24, 2021, are noted. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ellingsen (US 6,499,536) discloses methods of increasing oil production from subterranean formations using vibrations and electric fields. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674